                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01995-SVW (MAA)                                           Date: February 8, 2019
Title       Paul Kinney v. Steven Langford, et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   Cheryl Wynn                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed For Failure to Update Address and for Want of
                                       Prosecution

       On February 7, 2019, the Court received mail, which had been directed to Plaintiff, returned
and undelivered by the Postal Service. (ECF No. 54.)

        Central District of California Local Rule 41-6 states:

        Dismissal - Failure of Pro Se Plaintiff to Keep Court Apprised of Current
        Address. A party proceeding pro se shall keep the Court and opposing parties
        apprised of such party’s current address and telephone number, if any, and e-mail
        address, if any. If mail directed by the Clerk to a pro se plaintiff’s address of
        record is returned undelivered by the Postal Service, and if, within fifteen (15)
        days of the service date, such plaintiff fails to notify, in writing, the Court and
        opposing parties of said plaintiff’s current address, the Court may dismiss the
        action with or without prejudice for want of prosecution.

C.D. Cal. L.R. 41-6.

        Plaintiff is ORDERED TO SHOW CAUSE by March 11, 2019 why the Court should not
recommend that the case be dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If on or before
that date, Plaintiff provides the Court his current address and telephone number, if any, and e-mail
address, if any, this Order to Show Cause will be discharged, and no additional action need be taken.
Plaintiff is advised that failure to respond to this Order to Show Cause will result in a



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 2:18-cv-01995-SVW (MAA)                                     Date: February 8, 2019
Title       Paul Kinney v. Steven Langford, et al.


recommendation that the Complaint be dismissed. See C.D. Cal. L.R. 41-6; Carey v. King, 856 F.2d
1439, 1440-41 (9th Cir. 1988).

It is so ordered.


                                                               Initials of Preparer        cw




CV-90 (03/15)                        Civil Minutes – General                          Page 2 of 2
